DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 14-20 in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that the burden placed on Applicants in filing and prosecuting multiple applications outweighs any burden placed on the Examiner in searching and considering all claims in a single application.  This is not found persuasive because the Examiner has provided a rationale as to why the groups are independent and distinct thus showing a burden on the Examiner in regard to search and consideration of all the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/17/2022.

Claim Objections
Claims 14-20 are objected to because of the following informalities:
The phrase “the laminate” in line 4 of claim 14 should be changed to the phrase “the non-stranded elastic”
The phrase “The laminate” in line 1 of claim 15, line 1 of claim 16, line 1 of claim 17, line 1 of claim 18, line 1 of claim 19 and line 1 of claim 20 should be changed to the phrase “The non-stranded elastic laminate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “the core layer” in line 1 of claim 17. There is insufficient antecedent basis for this limitation in the claim.
It is advised changing the phrase “the core layer” to the phrase “the elastomeric film” in order to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dria et al (US 2018/0271717).

Regarding claim 14, Dria discloses a laminate comprising an elastomeric layer sandwiched between first and second nonwoven layers (paragraph [0049]), wherein the nonwoven webs are bonded to adjacent layers by a bonding method comprising thermal point bonding (paragraph [0093]), wherein fusion bond nubs for the nonwoven webs have a spacing from 1 mm to 5 cm (paragraph [0090]) and wherein the laminate activated with activation plates having a ridge height of 25.4 mm (paragraph [0067]).
The elastomeric layer reads on the claimed elastomeric film. The fusion bond nubs read on the claimed bond sites. The ridge height of the laminate would be 25.4 mm after being activation with activation plates. This reads on the claimed laminate comprising rugosities having a height greater than 2 mm.
The spacing of the fusion bond nubs overlaps the claimed range for the spacing of each bond site from each adjacent bond site.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to having the desired bonding strength for the nonwoven layers to the elastomeric layer. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 16, Dria discloses the laminate comprising the elastomeric layer comprising an olefin block copolymer (paragraphs [0049] and [0051]).

Regarding claim 17, Dria discloses the laminate comprising the elastomeric layer comprising a random block copolymer (paragraphs [0049] and [0051]).

Regarding claim 18, Dria discloses the laminate comprising the elastomeric layer having a basis weight from about 5 gsm to about 150 gsm (paragraph [0052]).
The basis weight of the elastomeric layer overlaps the claimed range for the basis weight of the elastomeric film.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired strength and durability for the elastomeric layer while not using excess material as a means for reducing costs. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 19, Dria discloses the laminate comprising a set of less than 20% (paragraph [0027]).

Regarding claim 20, Dria discloses the laminate comprising the bond pattern being an array of bonds of a uniform pattern or a non-uniform pattern (paragraph [0042]).
The bond pattern being an array of bonds of a uniform pattern or a non-uniform pattern reads on the claimed bond sites being arranged in rows or in offset rows.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dria et al (US 2018/0271717) in view of Kunihiro et al (US 2014/0045401).

Regarding claim 15, Dria discloses the laminate comprising the elastomeric layer comprising a styrenic block copolymer (paragraphs [0049] and [0051]).

Dria does not appear to explicitly disclose the laminate comprising the elastomeric film comprising SIS, SBS, SIBS or combinations thereof.

However, Kunihiro discloses a laminate comprising an elastomer film sandwiched between a first nonwoven material and a second nonwoven material (paragraph [0035]) and wherein the elastomer film comprises a styrene based thermoplastic elastomer comprising SIS (paragraphs [0036]-[0037] and [0042]-[0044]).

It would have been obvious to one of ordinary skill in the art having the teachings of Dria and Kunihiro before him or her, to modify the laminate of Dria to include the SIS in the elastomer film of Kunihiro for the styrenic block copolymer in the elastomeric layer of Dria because having the required elastomer, such as a styrene based thermoplastic elastomer of SIS, for the elastomer film provides an elastomer film with low permanent elongation, high breaking strength and low melt index from a perspective of providing softness and excellent elasticity to an elastic laminate (paragraph [0036] of Kunihiro).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785